Citation Nr: 1719842	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  10-44 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and B.R.


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen a previously denied claim of service connection for bilateral hearing loss.

In February 2014, the Board reopened and remanded the underlying claim for service connection for bilateral hearing loss.  The claim was again remanded in December 2014 and April 2016 for further development and readjudication.  The case has now returned to the Board for further appellate action.

The Veteran testified at an October 2013 hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.


FINDING OF FACT

Bilateral hearing loss was not first manifested during active service, a sensorineural hearing loss was not disabling to a compensable degree within one year of discharge from active duty, and any current hearing loss is not otherwise related to service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that the Veteran's original claims file was declared lost and unrecoverable in August 2009, and the current file is rebuilt from VA records and with the assistance of the Veteran, who was properly notified of the missing file.

The Veteran asserts that he currently has bilateral hearing loss which was caused by exposure to acoustic trauma during active duty service.  The Veteran testified at his hearing that he was exposed to noise while shooting guns in basic training, and that he did not have ear protection.  He identifies basic training as the time period when he first noticed hearing loss.  During his Board hearing, the Veteran also described a conversation with his private medical examiner in which the examiner identified the Veteran's ear with the most hearing loss as the same ear to which he also held his weapon closest.  The appellant explained that he did not seek medical attention while in service because he "didn't want anything slowing [him] down on getting out."  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, including a sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a).

To establish entitlement to service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exists is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

While not dispositive of the issue of service connection, the Board may, and will, consider in its assessment the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999).  

The Veteran's May 2016 VA audiometric examination shows that he suffers from a hearing loss for VA purposes.  38 C.F.R. § 3.385.  Further, the Veteran's service as a Scout Observer while on active duty, and his statements regarding his daily duties, makes it likely he was exposed to an adverse acoustic environment.  He indicated a history of military noise exposure from 50 and 60 caliber machine guns, hand grenades, and tank missiles while working as a machine gunner in the service.  Therefore, in-service exposure to acoustic trauma is conceded.  The remaining question is whether there is a nexus between the appellant's service and his current bilateral hearing loss.

The Veteran's service treatment records do not reflect complaints or a diagnosis of hearing loss.  A March 1969 Report of Medical Examination, completed upon the Veteran's separation from active service, indicates a normal clinical evaluation of the ears and drums, with puretone thresholds of 5 and 10 at all tested frequencies.  Hearing was also noted to be grossly normal through a 15/15 whispered voice test.  The separation examination report also indicates that the Veteran was assigned a numerical designation of 1 for hearing on his physical profile.  The number 1 indicates that an individual possesses a high level of medical fitness and, consequently is medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456 (1992).  Ultimately, the Board concludes the Veteran did not suffer from bilateral hearing loss, or symptoms thereof, during active service. 

There is no competent evidence of compensable sensorineural hearing loss for VA purposes within one year of discharge from active duty.  In both March 2006 and August 2008, Dr. G.C., the Veteran's private physician, indicated that the Veteran made no complaint of hearing loss when being treated for other conditions.  April 2003 and October 2009 VA examinations for hearing loss are reported to be unreliable and not valid for adjudication purposes.  The first reported diagnosis of bilateral hearing loss was in January 2010, over 40 years following service separation, at which time the Veteran was diagnosed with a mild to severe hearing loss in his right ear and moderate to severe loss in his left ear.  The Board notes that one private hearing evaluation from February 2010 refers to a "January 22, 2000" VA audiogram showing hearing loss; it is evident that this is a typographical error referring to the January 22, 2010, audiogram on which high frequency hearing loss was first identified.  As such, the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309(a).  

In August 2011, a VA examiner opined that the Veteran's hearing loss was less likely than not caused by or related to military noise exposure.  The VA examiner considered the entire record - including the possibility that the Veteran had in-service noise exposure based on his military occupational specialty in her decision. She noted that no complaints of hearing loss were found in the Veteran's service treatment records, and that his separation examination indicated that his hearing was within normal limits bilaterally for every frequency tested.  She also noted that the appellant's private medical records indicated that he was diagnosed with hearing loss in 2010.   Finally, the VA examiner noted the Veteran's civilian employment working around loud motors, printing plants and driving trucks and tractors, all without hearing protection. 

The May 2016 VA examination yielded similar results.  The VA examiner concluded that the neither the Veteran's January 2010 VA treatment record, February 2010 private audio examination report, August 2011 VA examination report, October 2013 hearing transcript, nor the April 2014 or February 2015 VA addendum opinions, provided evidence to determine etiology of the Veteran's hearing loss or provided a nexus between his current hearing loss and service.  Ultimately the VA examiner determined that it was less likely than not that the Veteran's hearing loss was caused by or the result of an event in military service.  The examiner reviewed the Veteran's claims file, the examination and the results of testing in arriving at this conclusion.  Here, as in the August 2011 examination, the examiner considered all pertinent and available medical facts to which the Veteran is entitled in forming his opinion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)

No other evidence in the record shows that an etiological relationship exists between the Veteran's hearing loss and in-service noise exposure, thus remanding for another opinion on that issue would not aid the claimant in obtaining evidence to substantiate his claim or to place that theory of entitlement "within the range of possibility as distinguished from pure speculation or remote possibility."  Mariano v. Principi, 17 Vet. App. 305, 312 (203); 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.102.

The Board has considered the application of the concept of continuity of symptomatology in reviewing this claim, as hearing loss can be considered a "chronic disease."  See 38 C.F.R. §§ 3.303 (b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran stated that he first noticed hearing loss when he was in basic training, and that his hearing loss gradually worsened over the years. However, the weight of the evidence is against a claim of continuity of symptomology, since there is no medical evidence supporting continuous hearing loss since the appellant left active duty service.  As stated above, the Veteran's separation examination indicated that he did not have hearing loss at the time of service, and private records from 2006 and 2008 show no complaints of hearing problems.  Indeed, a review of his medical records indicates that his first complaint of hearing difficulties was in approximately April 2003, when first evaluated by VA for complaints of hearing problems.  

While the Veteran is competent to report his symptoms, he is not competent to link any current hearing loss to service.  Further, there was no medical diagnosis of hearing loss until 2010, decades after his service separation.  This fact operates against a finding that the Veteran had either a chronic hearing loss disability in service, or a compensably disabling sensorineural hearing loss within a year of discharge from active duty.  As such, service connection may not be granted for a hearing loss based solely on these lay statements submitted in support of the claim.

The appellant has not offered a competent medical opinion establishing an etiological link between his current hearing loss and his active service.  The Veteran is competent to report (1) symptoms observable to a layperson, e.g., decreased hearing ability; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis.  However, in this case, he is not qualified to render a competent opinion as to whether a hearing loss that manifested decades after service separation is related to in-service noise exposure, as this is too complex to be based on a lay observation alone.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the competent medical evidence of record weighs against the Veteran's assertion that his bilateral hearing loss is etiologically related to his active service.  The absence of any complaints of, or treatment for a hearing loss in service, or a diagnosis, complaints, or treatment regarding a hearing loss for decades post service, are probative evidence against the claim for direct service connection.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


